Citation Nr: 0507653	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-09 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
degenerative arthritis of the left knee, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1963 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts.  In a November 1999 decision, the RO 
effectuated an October 1999 Board determination which had 
granted service connection for degenerative joint disease of 
the right knee.  Specifically, in the November 1999 decision, 
the RO granted service connection for degenerative joint 
disease of the right knee and awarded a compensable 
evaluation of 20 percent, effective from February 1998, for 
this disability.  During the current appeal, and specifically 
by an August 2002 rating action, the RO granted an increased 
evaluation of 30 percent, effective from February 1998, for 
this service-connected disability.  

By a separate rating action also dated in August 2002, the RO 
granted service connection for degenerative arthritis of the 
left knee and awarded a compensable evaluation of 10 percent, 
effective from February 1998, for this disability.  During 
the current appeal, and specifically by a December 2003 
decision, the RO granted an increased evaluation of 
20 percent, effective from February 1998, for this 
service-connected disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  



REMAND

The most recent VA examination that the veteran underwent 
with regard to his service-connected bilateral knee 
disabilities is dated in November 2003.  Specifically, 
according to the report of the VA joints evaluation conducted 
at that time, the examiner observed that the veteran walked 
"with a very labored gait . . . [and did] not extend . . . 
either knee fully."  A physical demonstrated flexion 
contracture of 20 degrees on the right and 15 degrees on the 
left, further flexion to 80 degrees on the right and 
90 degrees on the left, a one-inch greater circumference of 
the right knee than the left knee, as well as no instability 
of the ligaments, a positive McMurray's test, clicking, 
snapping, and cracking bilaterally.  In addition, the 
examiner expressed his opinion that, during flare-ups or 
overuse, the ranges of motion of the veteran's knees which 
were shown on this evaluation could be decreased by 
30 percent to 40 percent.  

At a hearing before the undersigned Veterans Law Judge 
conducted in May 2004, the veteran testified that his knees 
have worsened.  T. at 4  In particular, the veteran described 
having increased difficulty walking and driving a car (with 
an automatic transmission), pain, and swelling.  T. at 4-11.  

A January 2004 VA outpatient treatment report reflects no 
knee instability and flexion of 100 degrees and a 10 degree 
flexion contracture.  A VA outpatient treatment report, dated 
in April 2004, reflects moderate effusion and instability, as 
well as limitation of flexion to 100 degrees, of his right 
knee and valgus deformity, no effusion, good range of motion, 
and positive crepitus of his left knee.  The report of this 
treatment session indicates that the veteran receives knee 
injections approximately once every three months.  Also, the 
examiner expressed her opinion that the veteran "really 
needs surgery."  

Subsequently, a follow-up physical examination conducted at 
an October 2004 VA outpatient treatment session demonstrated 
small effusion and instability, as well as limitation of 
flexion to 100 degrees, of the veteran's right knee and 
valgus deformity, no effusion, good range of motion, and 
positive crepitus of his left knee.  At that treatment 
session, the veteran received knee injections.  The veteran 
noted that these injections enable him to experience 
approximately 10 to 12 weeks of relief.  

Thus, as the Board has discussed, since the most recent VA 
examination of the veteran's knees in November 2003, he has 
complained of increased symptomatology.  Findings have been 
inconsistent as to the presence or absence of instability, 
the degree of flexion contracture and the limitation of 
motion.  As such, the Board finds that, on remand, the 
veteran should be accorded another VA examination of his 
knees to determine the current nature and extent of his 
service-connected bilateral knee disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent the service-connected degenerative 
joint disease of his right knee and the 
service-connected degenerative arthritis 
of his left knee.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent pathology associated with 
each of these service-connected 
disabilities should be noted in the 
examination report.  In particular, the 
examiner should provide the ranges of 
motion of the veteran's right and left 
knees and should discuss the presence 
(including extent) or absence of 
recurrent subluxation and lateral 
instability that is due to the service-
connected arthritis.  

Further, the examiner should note whether 
the veteran's knees exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right and left knees repeatedly over 
a period of time.  

2.  The RO should then re-adjudicate the 
issues of entitlement to an initial 
disability rating greater than 30 percent 
for the service-connected degenerative 
joint disease of the right knee and 
entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected degenerative arthritis 
of the left knee.  The RO should discuss 
the applicability of VAOPGCPREC 23-97 
(July 1997) (which stipulates that a 
claimant who has arthritis and 
instability of the knee may be rated 
separately under diagnostic Codes 5003 
and 5257).  It should also consider the 
applicability of VAOPGCPREC 9-2004 
(September 17, 2004) (which stipulates 
that separate evaluations may be assigned 
for limitation of flexion and extension 
in the same joint).  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence received.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



